Citation Nr: 1216223	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.
  
2.  Entitlement to an increased evaluation for diabetes mellitus, type 2, with peripheral vascular disease of the left lower extremity, currently evaluated as 20 percent disabling, to include entitlement to a separate compensable rating for urinary frequency.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971 with service in the Republic of Vietnam from December 1968 to December 1969.  He subsequently had service in the Army Reserve.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In February 2011, the Board reopened the previously denied claim for service connection for a low back disability, and remanded the underlying service connection claim-as well as the claim for an increased rating for the service-connected diabetes-to the RO, through the Appeals Management Center (AMC) for further evidentiary development, to include relevant VA examinations.  With respect to the Veteran's increased rating claim, the Board finds that the AMC has complied with the February 2011 Remand directives and that neither the Veteran, nor his representative, has contended otherwise.  Therefore, the Board will proceed with its review of this issue  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  However, for the reasons expressed in detail below, the Board finds that another remand of the Veteran's service connection claim is necessary.  

The Board acknowledges that the RO has not adjudicated the issue of entitlement to TDIU.  However, a TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  The United States Court of Appeals for Veterans Claims (Court) has held that, when a TDIU issue is raised by the evidence of record, the Board must adjudicate the issue as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the current appeal, the Veteran has asserted that he cannot work due to his diabetes.  Specifically, at the April 2011 VA examination, the Veteran told the examiner that he had retired in March 2007 due to a "problem with taking insulin and driving trucks."  As such, the TDIU issue is properly before the Board. 

The issues of entitlement to service connection for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type 2, requires insulin and a restricted diet, but there are no indications that his activities have had to be regulated. 

2.  The Veteran's service-connected diabetes is manifested by urinary frequency resulting in voiding 4 times per night and in daytime voiding intervals between one and two hours.  

CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 percent for diabetes mellitus, type II, with peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for a separate compensable rating of 20 percent, but no higher, for urinary frequency associated with the service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.115b, 4.119 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the August 2006 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his diabetes may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  Specifically, the RO obtained the Veteran's post-service VA and private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue adjudicated herein has been obtained and associated with the Veteran's claim file.  Indeed, the Veteran has not contended otherwise.  

Additionally, pertinent VA examinations with respect to the issue adjudicated herein were obtained in September 2006 and April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient.  Specifically, the September 2006 and April 2011 VA examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria for the Veteran's diabetes.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for diabetes mellitus, type II, with peripheral vascular disease and distal neuropathy in April 2004 and assigned a 20 percent evaluation.  In November 2006, the RO recharacterized the issue as diabetes mellitus, type II, with peripheral vascular disease of the left lower extremity, and continued the 20 percent rating.  The RO also awarded separate ratings for peripheral vascular disease of the right lower extremity (20%), peripheral neuropathy of each lower extremity (10% for each leg), erectile dysfunction (0%), and special monthly compensation due to loss of use of a creative organ.  In February 2012, the AMC awarded increased evaluations of 20 percent for peripheral neuropathy of each lower extremity.  

The Veteran's diabetes has been rated under 38 C.F.R. § 4.119, DC 7913.  According to this diagnostic code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should be not requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2011). 

The medical evidence of record clearly establishes that the Veteran requires the daily use of insulin and a restricted diet for diabetic control.  Control of his blood sugar levels is not optimal, and his medications have been repeatedly adjusted in an attempt to gain better control of his blood sugar levels.  

However, the evidence does not show that regulation of activity, required for assignment of the next higher schedular evaluation of 40 percent, is present.  The regulation of activities, defined in the Schedule as "avoidance of strenuous occupational and recreational activities" is tied to control of blood sugar, and not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  In the current appeal, no doctor has directed the Veteran to regulate or restrict his activity level to assist in establishing blood sugar control.  In fact, the April 2011 VA examiner specifically noted that the Veteran is not restricted in the ability to perform strenuous activities.  Furthermore, treating doctors have encouraged the Veteran to get more exercise in an effort to lose weight.  

Nevertheless, as discussed, Note (1) to DC 7913 instructs that an evaluation of a claim for diabetes mellitus includes the requirement to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  As previously noted herein, the Veteran's service-connected diabetes mellitus, type II, includes peripheral vascular disease of his left lower extremity.  Medical evidence of record does not support a finding of a compensable level of severity of the peripheral vascular disease of the Veteran's left lower extremity, nor has the Veteran so contended.  

However, the September 2006 VA examination indicated that the Veteran suffers from increased urination.  Specifically, the examiner noted that the Veteran had a history of nocturia with urinary frequency 12 times during the day at intervals of every hour and four times per night at intervals of every two hours.  The September 2006 and April 2011 examinations contain no indication of renal insufficiency, coronary artery disease, or bowel impairment.

Based on the foregoing, the Board now turns to the issue of whether the Veteran is entitled to a separate compensable rating due to urinary frequency associated with his diabetes mellitus.  Urinary frequency resulting in a daytime voiding interval between one and two hours or resulting in awakening to void three to four times per night warrants a 20 percent rating.  See 38 C.F.R. § 4.115a (2011).  

As noted above, the examiner at the September 2006 VA examination indicated that the Veteran has a history of nocturia with urinary frequency four times per night and a daytime voiding interval of every hour.  Clearly, a separate 20 percent evaluation is warranted for the Veteran's urinary frequency associated with service-connected diabetes mellitus.  However, as urinary frequency resulting in a daytime voiding interval less than one hour or awakening to void five or more times per night has not been demonstrated at any time during the period, a higher (40 percent) rating is not warranted. 

The level of impairment has been relatively stable throughout this rating period, and has never been worse than what is warranted for the currently-assigned 20 percent rating for the diabetes and the separate 20 percent rating assigned for urinary frequency by this decision.  Therefore, the application of staged ratings (i.e. different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The evidence of record does not reflect that the Veteran's diabetes mellitus and associated urinary frequency are so exceptional as to not be contemplated by the rating schedule at any portion of the appeal period.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's service-connected diabetes mellitus and urinary frequency contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type 2, with peripheral vascular disease of the left lower extremity, is denied.

Entitlement to a separate compensable rating of 20 percent, but no higher, for urinary frequency, associated with service-connected diabetes mellitus, type 2, with peripheral vascular disease of the left lower extremity, is granted, subject to the rules and payment of monetary benefits.  



REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

Service Connection - Low Back

The Veteran believes that he has a back disability resulting from an in-service helicopter crash.  Service personnel records show that he was involved in a helicopter crash in March 1969.  Service treatment records (STRs) establish that he was treated for urinary frequency, low back pain, and diarrhea in January 1971.  The clinician indicated that the Veteran had been recently treated for a urinary tract infection.  A urinalysis was within normal limits.  The clinician prescribed Kaopectate and instructed the Veteran to return to the clinic if needed.  No diagnosis was provided.  

A separation examination was conducted in February 1971.  The medical history report shows that the Veteran denied a history of recurrent back pain.  The medical examination report is missing from the claims file.  The Board notes that VA has heightened duties when the Veteran's STRs are missing.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

A private post-service treatment record dated in June 2003 shows that the Veteran had a history of chronic low back pain.  He had been referred to neurology the year before because of routine use of Vicoprofen.  A May 2004 treatment record contains a diagnosis of degenerative disc disease.  A July 2009 Physical Capacities Evaluation submitted by the Veteran's treating physician contains a diagnosis of back arthritis.

At the October 2010 hearing, the Veteran stated that he received treatment for back pain from the Dublin, Georgia VA Medical Center (VAMC) from 2002 to the present.  He stated that these records include X-ray and MRI reports.  The Veteran's representative requested that these records be obtained.  The claims file contains records from the Dublin VAMC from 2005 to 2007 only.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand all the Veteran's VA treatment records should be obtained and associated with the claims file.

Further, at the April 2011 VA spine examination, the examiner found no problems with the Veteran's lumbar spine.  Although the examiner indicated that he had reviewed the Veteran's medical records, it is not clear which records he had reviewed.  Accordingly, an addendum to the April 2011 examination report should be provided-after any additional VA treatment records are obtained and associated with the claims folder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & 38 C.F.R. § 3.159 (c). 

TDIU

The Veteran maintains that he is unemployable because of his service-connected diabetes.  On remand, a medical opinion addressing the Veteran's current employability status should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues of entitlement to service connection for a low back disability and entitlement to a TDIU.  

2. Obtain and associate with the claims folder any records of low back treatment that the Veteran received at the VAMC in Dublin, Georgia, from January 2002 through December 2004 and since February 2007.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file. 

3. Then, return the claims file to the VA examiner who conducted the April 2011 spine examination, if she is available.  If the April 2011 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiry.  Specifically, after a review of the record (to include all medical records and lay statements contained therein), the examiner should opine as to whether any low back disability diagnosed on examination at least as likely as not, i.e. 50 percent or greater probability, had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner should address the January 1971 in-service episode of treatment for low back pain, the February 1971 medical history report, the Veteran's contentions regarding the frequency and severity of his low back symptoms during and after service.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Also, schedule the Veteran for an appropriate VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner is hereby informed that the Veteran's service-connected disabilities include: diabetes mellitus, type 2, with peripheral vascular disease of the left lower extremity (20%); urinary frequency associated with the diabetes mellitus (20%); peripheral vascular disease of the right lower extremity (20%); peripheral neuropathy of each lower extremity (20% for each leg); bilateral hearing loss (20%); tinnitus (10%); and PTSD (10%).

The claims folder, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  All opinions expressed must be supported by complete rationale.  

5. Thereafter, readjudicate the claims remaining on appeal-entitlement to service connection for a low back disability and entitlement to a TDIU.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


